Citation Nr: 1209796	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  97-20 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for the period prior to November 14, 2007, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 10 percent for the period beginning November 14, 2007, for PTSD. 

3.  Entitlement to an effective date earlier than May 27, 2004, for the grant of entitlement to service connection for PTSD.  

4.  Entitlement to an effective date earlier than July 16, 1998, for the assignment of a 30 percent disability rating for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1977 to May 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2000 rating action and a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

This case has previously been before the Board.  In March 2007, the Board denied the issues currently on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.  In September 2009, the Board remanded the case for additional development.  The case has now been returned to the Board for further appellate action.  

In his substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  In an October 2006 statement, the Veteran withdrew his request and indicated that he wanted his case be forwarded to the Board for a decision.  Therefore, his request for a Board hearing is deemed to be withdrawn.

The issues of entitlement to service connection for neck and left shoulder disabilities and of entitlement to an increased disability rating for a right knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an increased disability rating for PTSD for the period prior to November 14, 2007, and of entitlement to an effective date earlier than May 27, 2004, for the grant of entitlement to service connection for PTSD are addressed in the REMAND following the order section of this decision.  


FINDINGS OF FACT

1.  For the period beginning November 14, 2007, the occupational and social impairment from the Veteran's PTSD has more nearly approximated total due to such symptoms as social isolation, inability to obtain and maintain gainful employment, an inability to maintain social relationships, dissociation, debilitating anxiety, short-term memory loss, difficulty concentrating, impaired judgment, disturbances in motivation and mood, difficulty controlling his reactions, unprovoked irritability with periods of violence, rapid speech, difficulty managing day-to-day affairs, neglect of personal hygiene, and impaired insight.  

2.  The Veteran filed his claim of entitlement to an increased disability rating for a right shoulder disability on July 25, 1996.  

3.  Prior to July 16, 1998, the evidence failed to show that the Veteran experienced a right shoulder disability manifested by limitation of motion of the arm midway between the side and shoulder level so as to warrant the next higher disability rating.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent for PTSD have been met or approximated for the period beginning November 14, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a 30 percent disability rating prior to July 16, 1998, for a right shoulder disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.400, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

With respect to the issue of entitlement to an increased disability rating for PTSD for the period beginning November 14, 2007, as noted below, the Board is granting a 100 percent disability rating for this period on appeal.  This is considered a full grant of the benefit sought on appeal for this period, and so, no further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.   

With regard to the Veteran's claim of entitlement to an earlier effective date for his right shoulder disability rating, the record reflects that the Veteran was mailed a letter in December 2004 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In March 2006, the Veteran was mailed a letter providing him with the appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.




Legal Criteria

Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 30 percent disability rating is warranted for a mental disorder if it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Earlier Effective Date for Assignment of a Right Shoulder Disability Rating

The effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

The Court has held that the Board must look at all communications that can be interpreted as a claim for an increased rating, as well as all the evidence of record, and determine the earliest date as of which, within one year prior to the claim, the increase in disability was ascertainable.  Servello v. Derwinski, 3 Vet. App. 196 (1992)

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the arm is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201.   Under this diagnostic code, a 20 percent disability rating is warranted when the major arm is limited to movement to the shoulder level; a 30 percent disability rating is warranted when there is limitation of motion of the arm midway between the side and shoulder level; a 40 percent disability rating is warranted when there is limitation of motion of the arm to 25 degrees from the side. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

Evaluation of PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In August 2006, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had trouble sleeping and would typically awaken three times per night.  He also reported that he experienced nightmares of his traumatic event.  The Veteran reported that he had poor stress tolerance and would easily become frustrated.  The Veteran reported that he was sometimes unable to master simple tasks.  He reported that he experienced intrusive recollections of his assault and that they were triggered anytime he saw an African American man.  The Veteran reported that he was hypervigilant and experienced an exaggerated startle response to noise, even noise at a moderate level.  The Veteran reported a feeling of detachment from others and characterized himself as a loner.  He reported that he did not do well with authority or taking orders and that he had trust issues.  The Veteran reported that he was currently separated from his third wife, who had left and sought a divorce following an incident of domestic violence shortly after their marriage.  He reported almost constant panic attacks and described them as periods of shallow breathing and increased anxiety.  He reported that he felt depressed, which caused him to sleep more, at which time he would have more frequent nightmares and sleep disruption.  The Veteran reported transient times of experiencing deep, suicidal depression, but described the experience as time limited and associated with a relapse episode.  

Upon mental status examination, the Veteran was alert and oriented to time, place, and person.  He was noted to be casually dressed and groomed.  The Veteran was tense at the outset of the interview and tended to be argumentative.  The Veteran was insistent about "correcting the record" and wanted to direct the interview to specific statements or observations made in previous reports.  In contrast to his focused examination of details in previous reports, the Veteran was noted to provide vague and approximate answers to questions during the evaluation.  The Veteran's speech was spontaneous, articulate, and rapid.  His thinking was goal-directed, although his plans for the future tended to be limited.  The Veteran's judgment was poor to fair and his concentration was noted to be adequate during the interview.  The Veteran's short and long term memories were noted to be generally intact.  The Veteran's insight was limited, particularly related to the impact of his antisocial behavior and substance abuse on the events of his life.  The Veteran was noted to be in the early stages of chemical dependency recovery.  The Veteran did not report suicidal ideations, although he stated transient suicidal ideation while intoxicated the prior Wednesday evening.  The Veteran did not report thoughts of harming others and he did not endorse auditory or visual hallucinations.  The examiner reported that there was no evidence of psychosis.  

The examiner reported that the most significant impairment to the Veteran's current ability to function in the community was the result of his continued substance abuse.  It was the examiners opinion that there did not appear to be any increase in severity of the Veteran's PTSD as a result of his physical assault during active service.  Rather, as the Veteran reported that reintegration into society following long term incarceration had been difficult for him, the examiner was of the opinion that the Veteran's difficulties stemmed from the stress of transitioning into civilian life, relationship issues, and relapse.  The examiner assigned the Veteran a Global Assessment of Functioning scale (GAF) score of 45; however, the examiner specifically noted that the Veteran's GAF score due to his symptoms of PTSD alone was 72.  

At this juncture, the Board notes that GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].    

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation. 

A review of the record shows that since his release from prison, the Veteran has received mental health treatment at the VA Medical Center.  A review of those records shows that the Veteran began accessing mental health treatment at the VA Medical Center in June 2004.  At that time, the Veteran seemed to be adjusting to civilian life fairly well and was even working.  He was seen several times for medication management and then his treatment became less regular.  In November 2007, the Veteran was hospitalized for inpatient psychiatric treatment.  He was discharged in December 2007 and it was determined that he would be entering an intensive residential treatment program.  In March 2008, the Veteran began a seven week intensive residential treatment program for his PTSD.  In May 2008, the Veteran was discharged from the residential treatment program and was noted to have had slight improvement of his PTSD symptoms.  At the time of his discharge, the Veteran was noted to have a GAF score of 49.  

In other VA Medical Center treatment notes of record, the Veteran consistently reported symptoms of anhedonia, isolation, irritability, difficulty sleeping, intrusive recollections, difficulty concentrating, depression, anxiety, anger with some periods of violence, dysphoria, inability to form healthy relationships, and lack of trust in others.    

Of record is an October 2008 comprehensive neuropsychological report from Dr. J.J., a private provider.  In her report, Dr. J.J. reported that the Veteran had significant inconsistency in attention, concentration, mental control, and efficiency and that he could be scattered and "on or off."  She reported that the Veteran's PTSD was severe and that he actually presented very similar to individuals who had attention deficit hyperactivity disorder (ADHD) that was complicated by PTSD.  She indicated that the Veteran would only be able to be retrained for employment if he was allowed substantial accommodations; such as extra time to take tests, mini-breaks from class when feeling stressed, and a predictable milieu without unexpected events. 

Of record is a February 2009 letter from the Veteran's vocational rehabilitation counselor, Ms. K.N.  In her letter, Ms. K.S. reported that she had been working with the Veteran for approximately six months to help him in the pursuit of vocational goals.  In this regard, the Veteran participated in two terms of Individual Extended Evaluation Plan (IEEP) in order to explore occupational goals and also began taking classes at a local community college.  After multiple difficulties with the program, it was determined by the Veteran's vocational rehabilitation that despite the Veteran's best efforts, he was unable to function in a stressful environment without his PTSD symptoms reappearing.  Therefore, Ms. K.N. reported that it was not feasible for the Veteran to complete vocational rehabilitation.  She reported that even if the Veteran were to continue through years of academic training despite his physical conditions, she did not believe that it would be feasible to identify employment for the Veteran which would provide the necessary accommodations for his disabilities, such as work without repetitive movement, work with less demands than a half-time school conditions, a work environment with very low stress, and a work environment without any PTSD triggers.  In sum, she reported that the combination of these necessary accommodations rendered the Veteran unemployable.     

In a November 2009 letter, the Veteran's VA Medical Center treating psychologist, Dr. I.P., discussed the Veteran's symptoms.  In the letter, Dr. I.P. reported that she had overseen the Veteran's mental health treatment at the VA Medical Center since October 2004 and that she had provided him individual therapy and had coordinated closely with his treatment providers when he was admitted to the above discussed intensive seven week residential treatment program.  Dr. I.P. reported that the impact of the Veteran's PTSD on his ability to work and maintain relationships was debilitating, constant, and progressive.  She also reported that she had a high degree of confidence that the assault was the cause of the Veteran's PTSD and attendant complications and deterioration in functioning, to include his addictions and the loss of the ability to function in society that followed.  Dr. I.P. further reported that despite significant improvements in his functioning following PTSD treatment, the Veteran remained significantly impaired in the following ways: he had significantly reduced reliability and productivity due to symptoms such as dissociation, debilitating anxiety, significant impairment in short-term memory and concentration, impaired judgment, disturbances of motivation and mood, and difficulty controlling reactions.  In addition, she reported that during times when the Veteran's symptoms were severe, he exhibited unprovoked irritability with periods of violence.  She reported that this clearly continued to impair the Veteran's ability to establish and maintain effective work and social relationships.  Dr. I.P. also reported that based on the Veteran's level of functioning in the last few years, she found it difficult to imagine the Veteran functioning very long in a work environment that did not conform to the following: low stress (no micro-managing, pressing deadlines, or exposure to triggers such as African American men or gang culture), flexible hours (15-20 hours maximum of low stress work, less if the stress level was heightened), the ability to take a time-outs whenever needed to manage anxiety and stress, and was not physically demanding.    

In April 2011, the Veteran was afforded a VA psychiatric examination.  At that time, the Veteran reported that he last worked in April 2004, doing construction work.  He reported that he had been on the job for approximately four months and that he was unable to deal with his supervisors and was having marked conflict with his co-workers.  The Veteran reported that while on the job he eventually relapsed into substance abuse and consequently, was fired.  The Veteran reported that he had not looked for work since 2004 because his experience was that when he did work, he usually ended up having marked conflict with others, resulting in extreme stress and relapse into substance abuse.  

The Veteran reported that he experienced nightmares at least weekly and that he did have flashback experiences.  He reported that he would become both psychologically distressed and physiologically agitated when he read about racial problems or issues.  The Veteran reported that, in many ways, he felt ashamed of his PTSD.  He reported that he had been brought up from a young age to deal with whatever life dealt and his inability to deal with his PTSD shamed him.  The Veteran reported that prior to his assault in service, he had been a social person.  However, he reported that since the assault, he avoided crowds and had attempted to live in areas where he was able to reduce his exposure to African American men.  The Veteran reported that he had difficulty expressing positive emotions and was convinced that his life had been shortened by the assault as a result of subsequent attempts to self-medicate and because of the general stress his symptoms placed on his life.  The Veteran reported that he experienced difficulty falling asleep and staying asleep.  He reported that anger had been a significant problem in his life and that he experienced difficulty concentrating because of intrusive thoughts.  The Veteran reported that he was extremely hypervigilant and that he became startled whenever he felt like someone was sneaking up on him.  

Upon mental status examination, the Veteran appeared to be neatly and casually dressed.  He was extremely anxious at the beginning of the interview and was shaking.  The Veteran appeared to calm as the interview progressed, but he continued to display a very high level of anxiety.  The examiner reported that because of the anxiety, the Veteran had difficulty carrying on a normal conversation.  The Veteran appeared to be cooperative and made an attempt to answer all the questions that were asked of him.  The examiner reported that the Veteran's vocabulary suggested average intelligence and the Veteran's abstraction and reasoning abilities appeared to be generally intact.  The Veteran's attention span, once calmed somewhat, was adequate for all tasks asked of him.  The Veteran did have some concentration problems and did not appear to be a persistent individual.  The Veteran was oriented to person, place, and time.  His immediate recall and short-term memory appeared to be intact if one could make sure that he was attending.  Because the Veteran's speech was rapid, it was not always understandable.  The Veteran did, when requested, slow his speech and was able to communicate effectively.  The Veteran presented as extremely anxious and depressed.  The Veteran denied a history of hallucinations and delusions and was not psychotic.  The Veteran had minimal insight into himself and his judgment was clearly impaired by his PTSD in that he lived in extreme isolation in a rural setting and made no plans for his future, having simply assumed that life would never work out for him.  The Veteran also appeared to be fatigued.  

The examiner confirmed the diagnosis of PTSD and noted that the Veteran's symptoms were chronic and severe.  The examiner noted that the Veteran's PTSD was clearly having a negative impact on his current marriage, which was his fifth, and that the Veteran had no friends or a regular set of social activities.  Further, the examiner noted that the Veteran was not working or even looking for work as a result of his PTSD symptoms and that he had alluded to some financial problems.  The examiner noted that the Veteran had difficulty accessing health care services because he had chosen to live in such a rural setting in the hopes of avoiding African American men.  The examiner reported that the Veteran avoided his current wife and that he struggled to take care of his own day-to-day affairs.  The examiner also reported that the Veteran neglected his personal hygiene at times and was completely incapable of planning for his own future.  The examiner assigned a GAF score of 40.

The VA examiner reported that the Veteran's PTSD clearly impaired him socially and that the severity of his PTSD symptoms also completely prevented him from either seeking out or maintaining employment.   

The Board finds that the Veteran is entitled to a 100 percent disability rating for PTSD for the period beginning November 14, 2007, the date that the Veteran was initially hospitalized for inpatient treatment of his PTSD.  In this regard, the Board notes that the Veteran's PTSD was severe enough at that time to warrant hospitalization for treatment with discharge only for the purpose of being admitted to an intensive seven week residential treatment program.  While the record shows that the Veteran's symptoms did somewhat improve during his seven week residential treatment, there is no indication that they improved to the point where he was able to function at a higher level.  In fact, his GAF score at the time of discharge was only 49, which is indicative of a rather serious psychological impairment.  Further, the records show that the Veteran lives a very isolated life, having little contact with people.  The Veteran has no friends and does not partake in social situations.  The Veteran did attempt vocational rehabilitation following his residential treatment program; however, it was determined that the Veteran was unable to be vocationally rehabilitated as a result of his PTSD and should be considered unemployable.  Furthermore, the Veteran's treating VA Medical Center psychologist reported that the Veteran was significantly impaired by his PTSD due to such symptoms as dissociation, debilitating anxiety, short-term memory loss, difficulty concentrating, impaired judgment, disturbances in motivation and mood, and difficulty controlling his reactions.  She also reported that the Veteran was prone to exhibit unprovoked irritability with periods of violence.  She reported that the Veteran's PTSD symptoms rendered him unable to obtain and maintain employment without very substantial accommodations for his PTSD symptoms.  Furthermore, the April 2011 VA examiner reported that the Veteran's PTSD symptoms were severe and that he was totally isolated, to the point where he even avoided his current wife (his fifth).  The examiner also reported that the Veteran struggled to take care of his day-to-day affairs and even neglected his personal hygiene.  Additionally, the VA examiner reported that the Veteran's judgment was clearly impaired and that he had very minimal insight into himself and his problems.  It was the VA examiner's opinion that the Veteran's PTSD clearly impaired him socially and completely prevented him from either seeking out or maintaining employment.  Therefore, the Board finds that in combination, the Veteran's symptoms during the period of the claim beginning November 14, 2007, produced impairment that more nearly approximates total occupational and social impairment than deficiencies in most areas. 

The Board acknowledges that the results of the VA examinations and the symptoms described in the VA examination reports and various mental health treatment notes and records discussed do not indicate that the Veteran experiences all of the symptoms associated with a 100 percent disability rating for a psychiatric disability.  However, Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is total occupational and social impairment is sufficient to warrant a 100 percent disability rating for the entire period on appeal even though all the specific symptoms listed for a 100 percent rating are not manifested.

Consideration has been given to assigning a 100 percent disability rating for PTSD prior to November 14, 2007.  However, there is no indication from the evidence of record that the Veteran experienced PTSD symptoms that more nearly approximated total occupational and social impairment prior to that time.  In this regard, the Board notes that the August 2006 VA examiner reported that the Veteran's PTSD symptoms were not what was causing the Veteran's various mental health problems, but rather it was the stress of dealing with transitioning into civilian life following a lengthy incarceration.  Furthermore, the August 2006 VA examiner reported that the Veteran's concentration was adequate, his memory was intact, his speech was articulate, and his thoughts were goal-directed.  There was no evidence of suicidal or homicidal ideations, hallucinations, or psychotic features.  Additionally, the examiner reported that the Veteran's GAF score based on his PTSD symptoms alone was a 72, which represents a rather mild impairment.  Also, treatment records prior to the August 2006 VA examination tended to indicate that the Veteran was doing fairly well and was even working.  Furthermore, the Veteran was not shown to be totally occupationally impaired at his August 2006 VA examination and there were no symptoms such as gross impairment in thought processes or communication or disorientation to time or place.  There is no indication from the record prior to the April 2011 VA examination report indicating that the Veteran was unable to maintain his personal hygiene.  Therefore, the Board finds that a disability rating of 100 percent is not warranted prior to November 14, 2007.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Earlier Effective Date for Assignment of a Right Shoulder Disability Rating

The Veteran has claimed that he should be awarded an effective date earlier than July 16, 1998, for the award of the 30 percent disability rating for his right shoulder disability. He has asserted that the evidence demonstrates entitlement to a 30 percent evaluation prior to that date. 

The evidence shows that the Veteran filed his claim for an increased disability rating on July 25, 1996.  As noted above, the effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2).  The Board must look at all communications that can be interpreted as a claim for an increased disability rating, as well as all the evidence of record, and determine the earliest date as of which, within one year prior to the claim, the increase in disability was ascertainable.

In September 1996, the Veteran was afforded a VA examination.  At that time, the Veteran reported chronic right acromioclavicular joint pain that would sometimes radiate into the glenohumeral joint area.  He reported that he experienced some crepitation and popping, as well as some continuing deformity in the acromioclavicular joint.  He reported that, at times, his shoulder pain radiated into his upper right arm.  The Veteran reported that for treatment of his right shoulder pain, he tried to rest his shoulder and occasionally took Aspirin.  

Upon physical examination, the Veteran's right shoulder range of motion measurements were as follows: external rotation to 40 degrees, internal rotation to 95 degrees, elevation to 180 degrees, and abduction to 110 degrees.  Rotation with the arm abducted to 90 degrees allowed external rotation to 90 degrees and internal rotation to 60 degrees.  There was some discomfort with these movements, mostly in the acromioclavicular joint.  The acromioclavicular joint had moderate displacement of the clavicle cephalad.  The joint was tender and there was also mild tenderness of the greater tuberosity.  X-rays taken at the time of the examination revealed residuals of separation with some degenerative changes and osteophyte formation.  The examiner reported that the Veteran had significant vocational problems, as he had worked as a transmission mechanic, which involved overhead work.  The examiner reported that the Veteran was not a good candidate for overhead work and that he needed to find a position that could be done mostly with his arms at his sides.  The examiner further reported that the Veteran would be unable to perform very much heavy lifting and that vocational rehabilitation would be indicated should the Veteran be unable to obtain employment on his own.  

The Veteran also submitted prison treatment records from March 1986 to January 1997.  A review of these records shows that the Veteran did have some complaints of right shoulder pain, but he was not noted to have anything other than full range of motion. 

In July 1998, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he continued to experience chronic right shoulder pain.  He also reported that he experienced pain in his neck, in his right trapezius muscle, and in his right arm.  The Veteran reported that the pain radiated into his right arm and that at times, he experienced occasional numbness in his right hand.  The Veteran reported experiencing weakness, easy fatigue, and poor coordination of his right shoulder.  The Veteran reported that if he was not careful he experienced painful flare-ups on a daily basis that bothered his neck and right shoulder.  He reported that the flare-ups improved after a day or two of rest.  

Upon physical examination, the Veteran's right shoulder range of motion measurements were as follows: external rotation to 35 degrees, internal rotation to 95 degrees, elevation to 130 degrees, and abduction to 60 degrees.  The Veteran was noted to have pain on motion which was evidence by facial changes during range of motion measurements and some guarding of movement to minimize pain. The function of the rotator cuff was found to be satisfactory.  With the arm abducted to 90 degrees, external rotation was to 85 degrees and internal rotation was to 60 degrees.  There was tenderness at the trapezius muscle, the acromioclavicular joint, and the greater tuberosity.  The bicepital groove was not tender and there was moderate tenderness in the posterior humeral head.  The acromioclavicular joint was found to continue with a moderate offset.  The examiner noted that the Veteran's usual limitation as a result of his right shoulder disability was approximately 30 percent.  He also reported that the Veteran would experience approximately 40 percent limitation of motion of his right shoulder during a painful flare-up.  The examiner reported that the Veteran did not have any specific muscle damage in his right shoulder, but that he did have some muscular strain in his trapezius muscle.  However, the examiner noted that the muscle was not damaged.  The examiner noted that the Veteran did have some rotator cuff irritation, but that the muscles continued to operate and the rotator cuff was still functioning.  The examiner further reported that the Veteran had become a very poor candidate for heavy use of his right upper extremity, especially in the overhead position.  The examiner reported that the Veteran would need work that could be done mainly with the elbow kept at the side and that the work needed to be relatively light.   

The evidence discussed above does not indicate that an increase in the disability rating assigned to the right shoulder disability was factually ascertainable during the one year period prior to the date of the claim; that is, from July 25, 1995, to July 25, 1996 (the date of the claim).  In fact, there is no evidence of record showing treatment for the right shoulder disability during this one year time period.  Further, the evidence of record prior to the July 1998 examination simply did not show limitation of motion of the arm midway between the side and shoulder level.  To the contrary, May 1996 records showed normal motion and at the time of his September 1996 VA examination, the Veteran was shown to have had elevation to 180 degrees and abduction to 110 degrees.  Additionally, while the Veteran reported that he experienced painful flare-ups at his July 1998 VA examination, which the examiner admitted caused an increased limitation of motion, there is no indication from the record that the Veteran experienced painful flare-ups prior to that time.  In fact, the September 1996 VA examination report is absent any indication that the Veteran reported experiencing painful flare-ups at that time.  

The Board also notes that while the examiner reported in both the September 1996 and the July 1998 VA examination reports that the Veteran experienced significant vocational limitations, the examiner also reported that the Veteran would be able to perform work within certain parameters.  Further the examiner reported that vocational rehabilitation would be an option were the Veteran unable to find employment on his own.  Additionally, the Veteran was incarcerated at the time of both examinations so, there is no factual indication from the record that the Veteran would have been unable to find employment that was suitable for the constraints caused by his right shoulder disability.  

In sum, the Board finds that the July 16, 1998, VA examination was the first date that it was factually ascertainable that the Veteran's right shoulder disability had increased in severity so as to warrant a 30 percent disability rating. 

Therefore, the preponderance of the evidence is against the claim and entitlement to an effective date earlier than July 16, 1998, for the assignment of a 30 percent disability rating for a right shoulder disability is not warranted.  


ORDER


The Board having determined that the Veteran's PTSD warrants a 100 percent disability rating for the period beginning November 14, 2007, the benefit sought on appeal is granted to that extent and is subject to the criteria applicable to the payment of monetary benefits.

Entitlement to an effective date earlier than July 16, 1998, for the assignment of a 30 percent disability rating for a right shoulder disability is denied.





REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

In the July 2008 joint motion of the parties, it was noted that the Board failed to consider all the favorable evidence that may have shown that the Veteran's PTSD manifested earlier than May 27, 2004.  Further, it was also noted that the Board applied the wrong legal standard when it required that a definitive or confirmed diagnosis of PTSD be made before entitlement to service connection for such arose.  Rather, it should be determined on what date did the Veteran present symptomatology sufficient to meet the criteria for a diagnosis of PTSD in accordance with the DSM-IV criteria.  See Harth v. West, 14 Vet. App. 1, 5 (2000).  

The Board notes that there are several letters of record from the Veteran's various mental health treatment providers.  In an April 1998 letter from the Veteran's social worker, Mr. M.D., it was noted that the Veteran exhibited many of the symptoms associated with a diagnosis of PTSD and that a situation in which the individual's life was threatened and in which there was significant violence, as in this case, meets the DSM-IV criteria for the definition of a traumatic event.  However, the Veteran's social worker does not adequately discuss how the Veteran meets all the criteria required by the DSM-IV for a diagnosis of PTSD.  

Also of record are various mental health treatment records from January 1997 to November 2001, while the Veteran was incarcerated.  These records document the Veteran's mental health counseling for PTSD; however, they do not show that a diagnosis of PTSD was made in accordance with DSM-IV criteria.

In a July 1998 letter from Dr. R.N., who treated the Veteran while he was incarcerated, it is reported that the Veteran had been dealing with PTSD issues related to his traumatic experience while stationed at Fort Bragg.  However, there is no indication from the letter that the Veteran was adequately diagnosed with PTSD in accordance with DSM-IV criteria.   

Also of record is a December 1996 VA psychiatric examination report.  Based on the examination results at that time, the VA examiner diagnosed dysthymia and antisocial personality disorder.  It was the examiner's opinion that based on the interview with the Veteran and the review of the records, the Veteran appeared to suffer primarily from antisocial personality disorder.  The examiner reported that while the Veteran did suffer from several symptoms reminiscent of others who had been diagnosed with PTSD, he did not appear to relive military experiences through nightmares of intrusive recollections.  Additionally, the examiner reported that the Veteran did not appear to suffer from physiologic or emotional reactivity when recalling his military experiences.  

The Veteran has asserted that this VA examination report should not be given probative weight because the guards who escorted him from the correctional facility at which he was incarcerated remained in the room throughout the examination.  He reported that he was unable to fully convey to the examiner the basis of his PTSD stressor because it would have caused trouble for him at the prison were the guards to know.  

In November 2000, the Veteran was afforded another VA psychiatric examination.  At that time, the VA examiner did not make an Axis I diagnosis of a mental disability.  Rather, the VA examiner diagnosed antisocial personality disorder.  In a February 2001 addendum, the VA examiner reported that he had reviewed the April 1998 letter from Mr. M.D. in which it was noted that the beating reported by the Veteran fulfilled the DSM-IV definition of a traumatic event.  The VA examiner opined that it did not warrant a diagnosis because the Veteran did not experience re-enactment phenomena and there was no evidence of intrusive thoughts of the traumatic experience.  Further, the VA examiner reported that he had reviewed the July 1998 letter from Dr. R.N. documenting the Veteran's various psychiatric symptoms, but the VA examiner noted that his own examination of the Veteran did not reveal any significant re-enactment phenomena, including recurrent nightmares, and so, he could not make the diagnosis of PTSD.  

The Veteran has asserted that this VA examination report should not be given probative weight because the VA examiner was biased against him and failed to thoroughly interview him regarding his symptoms of PTSD.

In light of the contradicting evidence from the Veteran's private mental health treatment providers and the VA examination reports indicating that the Veteran did not have PTSD prior to May 27, 2004, the Board finds that it lacks the medical expertise to make a determination as to whether the Veteran sufficiently manifested the symptoms required for a diagnosis of PTSD prior to the May 27, 2004, diagnosis as required by the July 2008 joint motion of the parties.  

Therefore, the Board finds that the claims files in their entirety should be forwarded to the VA Medical Center for complete review and an opinion as to whether the Veteran's manifested the symptoms required for a diagnosis of PTSD prior to May 27, 2004.

As the determination of an effective date of entitlement to service connection for PTSD has not been made at this time, the issue of entitlement to a disability rating in excess of 10 percent for the period prior to November 14, 2007, is inextricably intertwined with the effective date determined.  Therefore, this issue cannot be adjudicated at this time.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then, after the foregoing development actions have been performed, the Veteran's claims file in its entirety should be forwarded to a psychiatrist with sufficient expertise, different from the December 1996 and November 2000 VA examiners, for a complete review of the claims files and an opinion.

After a complete review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran manifested the symptoms sufficient to support a diagnosis of PTSD in accordance with applicable DSM-IV criteria at any time prior to May 27, 2004, and if so, the examiner should specify the earliest ascertainable date in which it was at least as likely as not (a 50 percent or greater probability) that the Veteran manifested the symptoms sufficient to support a diagnosis of PTSD in accordance with applicable DSM-IV criteria.  In the medical opinion report, the examiner should specifically comment on the evidence provided from the Veteran's various mental health treatment providers indicating that the Veteran was being treated for PTSD for many years prior to May 27, 2004.

A complete rationale should be provided for all opinions and conclusions expressed.

Another VA examination of the Veteran should only be performed if deemed necessary by the psychiatrist providing the opinions.  

3. The RO or the AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's remaining claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


